IN THE SUPREME COURT OF NORTH CAROLINA

                                   No. 315A14
                                   11 June 2015

STATE OF NORTH CAROLINA

             v.
EDDIE DANIEL BERRY



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 761 S.E.2d 700 (2014), finding no error in

part and dismissing defendant’s appeal in part from judgments entered on 28

February 2013 by Judge James E. Hardin, Jr. in Superior Court, Alamance County.

Heard in the Supreme Court on 20 April 2015.


      Roy Cooper, Attorney General, by Sarah Y. Meacham and Mary Carla Babb,
      Assistant Attorneys General, for the State.

      Staples S. Hughes, Appellate Defender, by Nicholas C. Woomer-Deters,
      Assistant Appellate Defender, for defendant-appellant.


      PER CURIAM.


      For the reasons stated in the dissenting opinion, the opinion of the Court of

Appeals is reversed.


      REVERSED AND REMANDED.